Opinion op ti-ie Court by
Judge Williams:
We regard tbe evidence and circumstances as largely preponderating against the probability that Mrs. Crutclier, the mother of appellant Elizabeth, and her husband or either of them were in Greenup county after their marriage and before her death.
Appellants, Elizabeth’s mother and father, were manned in the spring of 1835, and she was born in February, 1836; her mother continued in a feeble state of health until her death in the following August.
Crutcher says neither he nor his first wife were in Greenup after their marriage up to her death and he is corroborated in this by another witness; he, therefore, never had possession of the land in controversy during the life of his first wife and, therefore, had no curtesy; his interest expired with the death of his wife and the title and right of possession descended to appellant Elizabeth *627as only heir to her deceased mother; her father’s subsequent possession and renting inured to her benefit and gave him no estate in the land; judgment should have been in favor of appellants for a recovery of the land, wherefore it is reversed with directions for further proceedings as herein indicated.
Phister, for Appellant.
Harlan & I)vim,, for Appellee.